DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on September 29, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7 and 16 have been amended.
Claims 2, 8, 14-15 and 17-18 have been canceled.
Claims 1, 3-7, 9-13, 16 and 19-23 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020 has been entered.
Response to Amendments
Applicant amendments to claims 1, 7 and 16  are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-13, 16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavi (2018/0325296 A1)  in view of Varga (US 6,181, 981 B1), further in view of Chen (TW 200411491 A).

Claim 1 
Lavi discloses the following limitations:

A beverage or foodstuff preparation machine comprising:

a container processing subsystem to process a beverage or foodstuff container to prepare a beverage or foodstuff therefrom: (see at least abstract, figure 1 and paragraphs 0046-0047).

a control subsystem to control the container processing subsystem to prepare the beverage or foodstuff; (see at least abstract, figure 1 and paragraphs 0046-0047).

a consumption monitoring subsystem configured to monitor consumption of containers by the container processing subsystem and to determine therefrom container consumption information relating to said consumption of the containers; (see at least abstract, figure 1 and paragraphs 0012-0013).

a networking subsystem comprising a network interface for communication with an external electronic device over a network, and (see at least abstract, paragraphs 0014-0015 and figures 1 & 3).

Lavi, does not explicitly discloses the following limitations, however Varga does:

       the consumption monitoring subsystem is configured to: store stock state information, the stock state information comprise information relating to an amount of containers at a location of the beverage or foodstuff preparation machine; (see at least abstract, column 3 lines 15-25, column 6 lines 5-65).
 update the stock state information using the consumption information; receive, via the networking subsystem, stock order information, the stock order information comprises information detailing an amount of containers purchased by a user (see at least abstract, column 3 lines 15-25, column 6 lines 5-65).
and to further update the stock state information using the stock order information; transmit, via the networking subsystem, the further updated stock state information to said external electronic device (see at least abstract, figure1,  column 3 lines 15-25, column 6 lines 5-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the inventory monitoring and re-stocking teachings in Varga to the invention of Lavi because it would improve system’s efficiency and customer’s satisfaction.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Lavi/Vargas does not explicitly discloses the following limitations however Chen does:

receive, via the networking subsystem, a first stock order identifier that is associated with the stock order information (see at least abstract).
        compare the first stock order identifier to a second stock order identifier stored on at least one of the external electronic device or the beverage or foodstuff preparation machine: (see at least abstract – compare a new order with a stored order on a server).
     determine if the first stock order identifier is different from the second stock order identifier, (see at least abstract – compare a new order with a stored order).
and store the first stock order identifier as the second stock order identifier or as an additional second stock order identifier on at least one of the external electronic device or the beverage or foodstuff preparation machine and (see at least abstract – store new order number for the new order on the server..cancel the new order if the order content is the same as the order content of the stored order).
   update the stock state information using the stock order information associated with the first stock order identifier (see at least abstract – update the order content based on the order content for the new order).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Lavi/Vargas with the teachings in Chen in order to detect duplicate orders and update information.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.




Claim 3 
Furthermore, Varga discloses the following limitations:

wherein the consumption monitoring subsystem is configured to transmit, via the networking subsystem, the or each stored second stock order identifier to the external electronic device in response to a request from  the external electronic device or upon achieving a network connection to the external electronic device (see at least abstract, figure 1, column 4 lines 25-50 and column 6 lines 5-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the inventory monitoring and re-stocking teachings in Varga to the invention of Lavi because it would improve system’s efficiency and customer’s satisfaction.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claims 4, 11 and 20
Furthermore Lavi discloses the following limitations:

wherein the consumption monitoring subsystem is configured to receive from the external electronic device, via the networking subsystem, stock state correction information, which the stock state correction information comprise information detailing a manual correction to the stock state information and to correct  the stock state information using the stock state correction information (see at least paragraph 0016 for two-way communication channel, 0064-the user profile data may be cross-referenced with updated data using online databases or external databases.  The beverage apparatus may store data related to user’s consumption plan which may include supplement data, usage data, user profile data, etc.(paragraph 0066). The display unit 115 may include a user input unit 113 in order to enable the user to input information for example a response (paragraph 0070).  Data communication may be activated between a server, the smart beverage apparatus, the mobile device and the supplement vessel (paragraph 0091).  Data may be synchronized with various data sources, processor 531 performs analysis such as updating data when receiving updated data from various sources (paragraphs 0094-0097).

Claim 5 
Furthermore Lavi discloses the following limitation:

wherein the consumption monitoring subsystem comprises a container detection sensor arranged at a container ejection channel of the container processing subsystem,  the container detection sensor configured to detect spent containers ejected from the container processing subsystem, whereby the consumption monitoring subsystem is operable to update the consumption information using a signal from  the container detection sensor (see at least abstract, figures 1 & 5-6 and paragraph 0023).

Claim 6 
Furthermore Lavi discloses the following limitation:

wherein the networking interface is a wireless interface or a near field communication interface (see at least figure 1 paragraph 0016 and 0122).

Claim 9 
Furthermore Lavi discloses the following limitations:

 wherein the computer program is configured to:

effect the transmission of both the first stock order identifier and the associated stock order information received from the remote resource to the beverage or foodstuff preparation machine (see at least paragraphs 0105, 0015, 0023, 0065 and 0091).

The combination Levi/Vargas does not explicitly discloses the following limitations however Chen does:

 if the first stock order identifier is different from the second stock order identifier  (see at least abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Lavi/Vargas with the teachings in Chen in order to detect duplicate orders and update information.  A person of ordinary 


Claims 10 and 19 
Furthermore Lavi discloses the following limitations:

 prior to performing the transmissions, effect the obtaining of a response from a user via an input/output subsystem of the electronic device to confirm whether the stock order is to be associated with the beverage or foodstuff preparation machine; (see at least figure 2B, paragraphs 0013, 0064-0073 and 0105 data may be cross-referenced; user input unit for user’s responses).

if confirmed then to execute the transmission of the first stock order identifier and associated stock order information; and to transmit only the first stock order identifier (conditional limitation- see at least figure 2B, paragraphs 0013 and 0064-0073; 0105, data may be cross-referenced; user input unit for user’s responses).

The combination Levi/Vargas does not explicitly discloses the following limitations however Chen does:

if the first stock order identifier is different from the second stock order identifier  (see at least abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Lavi/Vargas with the teachings in Chen in order to detect duplicate orders and update information.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claims 12 and 21

Furthermore Lavi, discloses the following limitations:

wherein the computer program is configured to:
obtain from an input/output subsystem of the electronic device a user request to; connect to a remote resource; (see at least figure 2B and paragraphs 0063 & 0091).
Lavi does not explicitly discloses the following limitations, however, Varga does:
order an amount of containers (see at least abstract, column 3 lines 15-25 and column 6 lines 5-65).  
effect ordering of the  amount of containers from the remote resource; and obtain associated stock order information and an optional first stock order identifier associated therewith  (see at least abstract, figure 1, column 3 lines 15-25, column 4 lines 30-50 and column 6 lines 5-65).  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the inventory monitoring and re-stocking teachings in Varga to the invention of Lavi because it would improve system’s efficiency and customer’s satisfaction.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claims 13 and 22
Furthermore, Varga discloses the following limitations:

wherein the computer program is configured to:
compare, using the stock state information, the amount of the actual stock of containers at a location of the beverage or foodstuff preparation machine to a predetermined value; (see at least figures 1 and 12 a, column 2 lines 40-55 and column 7 lines 55-65).
determine if the stock state is below the predetermined value; and  if below then effect the provision of a notification to a user via the input/output subsystem of the electronic device (conditional limitation- see at least figures 1 and 12 a, column 2 lines 40-55 and column 7 lines 55-65).


Relevant Art
An additional reference considered pertinent to Applicant’s disclosure is Bauer (US 8,321,302) which discloses  in Col. 6, lines 38-45 that a database stores an EPC code. It also shows in Col. 8, lines 18-20 that the EPC code stored in a database is stored in a table format. Col. 40, lines 38-60 teach that the user interface interacts with an EPC writer to actually read data from an RFID of a product and write it (which as discussed in the previous two citations, this writing is done to a database that stores EPC codes). Further, Col. 34, lines 24-26 states that the programming actually “updates” current inventory information using the interface page, of which, according to the table in Col. 26 (line 29) includes updating the table value of the EPC. This is “comparing” a first value on the RFID tag to a second entry in an external device (the database server), and updating the information. 


As per claims 7 and 16 claims 7 and 16 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    



	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687